Title: To George Washington from John Carlyle, 17 June 1754
From: Carlyle, John
To: Washington, George



Dr Sir
Alexandria June 17 1754

I received your favour of the 6th by Mr Gist & am Very Sorrey that its not In our power to Supply you faster & better than We doe; its not for Want of Will, but for two reasons first a Scarcity of Cash, & Secondly We are Deceived by those that we depend opon. I wrote you that I had Agreed With Mr Croghan for 10,000 Wt of Flour to be Delivered at his risque at the Camp In 15 days from the time of his Makeing the Agreement the 31 May at Winchester, he told the Governour that he had 40,000 & by what I can Learn he had not 400 lbs. but has Sent his Bror Ward to Purchase, as he is With you pray oblige him to perform his Agreement. I understand he’s not a man of Truth, & therefor Not to be depended on, the Governour See into him,

before he left Winchester, & Was Sorrey he put him into any Trust but as he’s to Act by your Directions, doubt not but you’l Take care of him.
Mr Gist Tells me he has Agreed with Robt Callinder for 80 horse Load of flouer to be Deliverd Also at his risque In 30 days & We have Wheat now At the Mills to make 50,000 Wt; you cannot Immadgion, but that We do All We can, & as Soon as the New Crops Come In, you Shall have plenty.
Your People you may Ashure them from Me, Shall be paid to the last Farthing, in a few days. I have a Messinger at Williamsburg for Money, Which Shall Immediatly Send or bring up to Wills Creek, & have Sent up ⅌ Mr Gists what Shirts we have ready, & Shous & ⟨are⟩ Getting red Coats made for All that has not got for the 25/ Given by the Country By the order of the Governour, as the Intention of the Gift [is] to put them all In one Dress if possable—Their’s None but yr Men that Went out first have much to Settle for, they are to be paid to the 29 May—Capt. Stobo’s Men & that Devission was Settled with till the 1st May & Capt. Lewis’s Was pd to the 11th day they March’d.
The Carradge on horses is so Expensive that Sum Method must be Thought of to mend the roads, that Waggons May pass[.] Its the Govrs directions, that You Shou’d keep Castlemans waggon, &c. Also Basenton & Henry Vanmeter Was to purchase Another to goe with the Oxen & Ill See if I Can Gett Two more & Capt. Stobo has one to Make Out 6 Waggons & they Going Constantly from Wills Creek to redstone Will Supply you but the road must be Mended for the Waggoners Will not Carry farther than Wills Creek & if our own Waggons Coud Carry from thence, we Shoud run no risque. Can not you Spare a few Men, to blow up any rocks that may be Needful &c.
As to Tools Shall gett out as many as We Can, but as Stobo has A Smith, & Tools, & you have Iron & Steall I believe you may gett troweles &c. made Easier than we Can Send them out, as they Take A Small Quantity of Iron & Steall.
Mr Gist brings you Cloath for Britches & by the first Ships Expect you May have yr Things from London that I Sent for.
I Expect my Messinger in three days With Cash & then Shall Either Come up my Self, or Send Mr Wood, to pay of your Men. A Little Money Will put them In high Spiritts.

I wou’d have you Caution them not to run In Debt for befor their pay becomes due Again, Il have Goods up, & Let them have Necessarys on the cheapest Terms as Cheap as Mr Croghan buys himself.
Their is plenty of powder & Lead With Coll Muse & at the New Store & Mr Gist has orders to hurrey it out as Soon as possable.
I have Given Mr Gist orders to Agree with Mr Cooper to Come out & take upon him Capt. Hogs post, & hope he may give Satisfaction, tho. desire youl take care to put no more than his duty upon him, Which is only to give to Each Company their provissions &c. the Sargints to Devide it & Not he for No One I can Employ will Undertake the Whole upon any other Terms.
I Shall write you by Mr Wood or when I Come up to Wills Creek Which I Expect to be in ten Days.
We have No Certain Acct that the New York forces are Yett In the River We dayly Expect them, & Coll Fairfax is to revew them, & to report their Condition, We are Also dayly Expecting the No. Carolina Forces & the Southrn Indians they are to Come to Winchester, & Coll Fairfax & I are Appointed Commissioners to Give them part of the Goods their & the remainder is to be Sent up to you.
Jno. West is Raising 30 Men to Compleat your regiment & Will be with You In Ten or 15 Days—his Friends Expect he’l gett a Captain’s Comn th⟨o their is⟩ a Good many Vacanses, yett he Cannot Expect it, as he’s but third ⟨or four⟩th Lieut.—I am In hopes you’l think on Towers & that his behaviour will Deserve Yr favour.
The Two Coll Fairfax’s are not Very Well the Old Gentlen with Sumthing of the flux the Young Gentleman with the fever & ague. I am In hopes they are both on the recovery.
Mrs Fairfax is still below. My Sally promises to write to you but know not whether She’l be So Good as her Word.
We have no Particular News here only We have had great Rejoyceings on Yr Good Success & are Now out of fear for You As We Are Well Ashured the forces under Muse & Capt. Mackay must have joyn’d you The Latter & his Officers you must Like. I am Dr Sir Yr Very Aff⟨ectionet⟩ &c.

John Carlyle



PS. I have got 4 hhd of your Tobacco down & have pd of yr Carpenters yr order. the Tobacco is but Indifferent & With Sum trouble passed Inspection. J.C.
Copy of an agreemt with Mr Croghan May 31 1754
This day Agreed with John Carlyle Comy of Stores for to Deliver Ten thousand wt of Flour to the Comr In Chief at the English Camp at or near red Stone Creek at my risque for Which I am to receive 30s. paper ⅌ Ct In Two months paymt As Witness my hand this Day Abov

 
Geo: Croghan
Test Draper S. Wood  N.B. This to be Delvd In 15 Days from the Date.
 Inclosed is Invoice of Sundrys Sent you 1 pattern for ⟨mutilated⟩ for yr Self. Two others may Lett any of the Officers have, the shirts are Ill made but Good Linnin & we understood Mr Pervance wanted.
Theirs 20 cheqd Shirts which may Let those have thats In the Greatest Want & Shall send 500 more soo⟨n⟩. The other things belongs to the Country.

